Citation Nr: 1701868	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected sarcoidosis with weight loss.

 2.  Entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected thalassemia with hepatosplenomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico, which denied earlier effective dates for the assigned 100 percent disability ratings.

In August 2010, the Veteran testified at a hearing before a Decision Review Officer of the Agency of Original Jurisdiction (AOJ).  In July 2012, the Veteran testified at a hearing before the undersigned at the RO.  Transcripts of each hearing are associated with the electronic claims file.

In September 2012, the Board remanded the appeal so that the AOJ could adjudicate the intertwined issues of whether there was CUE in the AOJ's August 2003 rating decision which assigned the effective dates of January 31, 2002 for the increased ratings.  The Board appreciates that the AOJ substantially complied with the September 2012 remand.  In this regard, the AOJ issued a rating decision in July 2014 finding that there was no CUE in the August 2003 rating decision with respect to thalassemia and in a November 2015 statement of the case, the AOJ found that there was no CUE in the August 2003 rating decision with respect to sarcoidosis.  The Veteran did not formally perfect an appeal as to either of these decisions.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A brief review of the history of the present appeal is warranted.  In this case, service connection was granted for sarcoidosis and thalassemia, via April 1999 and October 1999 rating decisions, respectively.  Each disability was initially rated as 30 percent disabling, effective September 1, 1998, the day after service separation.  The Veteran did not appeal the assigned ratings for either disability nor was any additional evidence received within one year of the April 1999 and October 1999 rating decisions.  The Veteran filed a claim for increased ratings in January 2002, and the AOJ increased both disability ratings to 100 percent in an August 2003 rating decision, effective the date of the claim for increase.  The Veteran did not appeal the effective date of the increased ratings, nor was additional evidence received, within one year of the decision.  In March 2009, the Veteran submitted a statement expressing disagreement with the effective date assigned in the August 2003 rating decision.  The AOJ treated the statement as a claim for an earlier effective date for each of the 100 percent disability ratings.  As the undersigned explained to the Veteran during the July 2012 hearing, stand-alone claims for earlier effective dates have no legal merit.  During the hearing, the Veteran clarified that he was actually claiming that there was CUE in the August 2003 rating decision regarding the effective date assigned for the increased ratings.  As discussed in the Introduction above, the AOJ addressed the CUE claims in July 2014 and November 2015. 

Further review of the evidence reveals that the Veteran also contends that there was CUE in the April 1999 and October 1999 rating decisions with respect to the initial rating assigned for each disability.  Specifically, in a February 2010 letter, the Veteran reported that he underwent a VAMC procedure in 1998 and that when he initially filed the claims for service connection, VA had all the information needed to award him 100 percent compensation effective the date of service connection.  In light of the Veteran's July 2016 statement indicating his continued belief that there was CUE in the effective date of his 100 percent disability ratings and the representative's September 2016 Informal Hearing Presentation confirming the contention, the Board accepts the Veteran's 2010 statement as an expression of the Veteran's contention that the April 1999 and October 1999 rating decisions contained CUE with respect to the initial ratings assigned.  

The Veteran's contentions regarding CUE in the April and October 1999 rating decisions have not yet been addressed by the AOJ and must be remanded for adjudication by the AOJ before the Board is able to make a determination in this case.  The Board cannot ordinarily adjudicate the CUE question prior to its adjudication by the AOJ.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  The appeal for earlier effective dates for the assignment of 100 percent disability ratings for the service-connected sarcoidosis with weight loss and thalassemia with hepatosplenomegaly must, therefore, be remanded to allow for adjudication of the CUE claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the whether there was CUE in the April 1999 rating decision that granted service-connection for sarcoidosis, and assigned a 30 percent disability rating effective September 1, 1998, as well as the October 1999 rating decision that granted service-connection for thalassemia with hepatosplenomegaly, and assigned a 30 percent disability rating effective September 1, 1998. 

The AOJ should consider the Veteran's contention that evidence of record at the time of the April 1999 and October 1999 rating decisions demonstrated entitlement to an initial 100 percent rating for each disability.

If CUE is not found, notify the Veteran that he must perfect any appeal by submitting a sufficient notice of disagreement and substantive appeal.  

2.  If any benefit on appeal is not fully granted, issue a supplemental statement of the case.  If otherwise in order, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



